DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/08/21, has been entered. Claims 5, 9, 11-13, 16, 20, 22, 24, 26-30, and 33-38 are pending and under examination. Claims 1-4, 6-8, 10, 14-15, 17-19, 21, 23, 25, and 31-32 are cancelled. Claims 34-38 are newly added. Claims 5, 9, 11, 20, 22, 27-30, and 33 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 04/08/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/08/20:
The objection to Figure 7, found on page 2 at paragraph 5, is withdrawn in light of Applicant’s submission of a legible copy.

The objection of claims 20, 22, and 28, for minor informalities, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 4 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 3, 5, 9,11-13,16, 20, 22, 24, and 26-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1,3, 5, 9,11-13,16, 20, 22, 24, and 26-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, found on page 11 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1,3, 5, 9,11-12,16, 30-31, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. 2016 (US 2016/0193257), found on page 19 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.

New Rejections Necessitated by Applicant’s Amendment
New Rejection: Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 5, 11 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. 2002 (US 2002/0142047).

	Johnson teaches methods of treating cancer, including inhibiting tumor growth, in human patients with melanoma, comprising administering therapeutically effective doses of compositions comprising mucin (e.g. see [0004]; and Johnson claims 21, 22, and 26-29; meeting limitations found in instant claim 5). Johnson teaches compositions may comprise other components, including antioxidants (i.e. anti-cancer agents; see [0061-0062]; meeting limitations found in instant claim 11). Johnson teaches oral administration (e.g. [0073]; meeting limitations found in instant claim 33).
	Therefore, Johnson anticipates the invention as claimed.

New Rejection: Claim Rejections - 35 USC § 102
8.  Claims 9 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boileau et al. 2010 (US 7,785,635).
Instant claims are drawn to a method of treating a cancer in a human subject in need thereof comprising administering to the human subject in combination: a therapeutically effective amount of one or more bacteria selected from the group consisting of Acetatifactor muris, Alistipesputredinis, Alistipes finegoldii, Clostridium clostridioforme, Lactobacillus animalis, Lactobacillus murinus, Bacteroides massiliensis, Bacteroides sartorii, Muribaculum intestinale, Parasutterella excrementihominis, Clostridium methylpentosum, and Bacteroides rodentium and a therapeutically effective amount of inulin.
Lactobacillus murinus and prebiotics including inulin (e.g. see column 3, lines 45-55; column 10, lines 3-5; and column 11, lines 25-35; meeting limitations found in instant claim 9). Boileau teaches the composition may further comprise other ingredients such as zinc and/or fish oil (i.e. anti-cancer agents; see meeting limitations found in instant claim 35). 
	Therefore, Boileau anticipates the invention as claimed.

New Rejection: Claim Rejections - 35 USC § 102
9.  Claims 9 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. 2016 (US 2016/0193258).
	Berry teaches methods of treating cancer comprising administering compositions comprising effective amounts of probiotic bacteria, including Alistipes putredinis, and prebiotics, including inulin (e.g. see [0004, 0013-15, 0051, 0113]; meeting limitations found in instant claim 9).  Berry teaches administration of minerals including zinc and/or vitamins (i.e. anti-cancer agents; e.g. see [0155, 0180]; meeting limitations found in instant claim 35).
	Therefore Berry anticipates the invention as claimed.

New Rejections: Claim Rejections - 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


11.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 5, 9, 11, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) in view of Berry et al. 2016 (US 2016/0193258).

	Therefore, the difference between the prior art and the invention is further administering one or more of the claimed immunomodulatory, probiotic bacteria, with or without, additional prebiotics such as inulin.
	However Berry teaches similar methods for treating cancer comprising administering therapeutic compositions comprising immunomodulatory, probiotic bacteria including Alistipes putredinis, Bacterioides massiliensis, Clostridium clostridioforme (e.g. see [0051]; and Table 1A; meeting limitations found in instant claims 9 and 34).  Berry teaches administering prebiotics, including inulin (e.g. [0113]; meeting limitations found in instant claim 9). Berry teaches administration induces an environmental shift in the target niche that promotes favorable conditions for the growth of commensal microbes with sustained growth and positive health effects for the host (e.g. [0153]). Berry teach the therapeutic compositions are advantageous in being suitable for safe administration to humans and are efficacious in treating or preventing numerous disease, disorders and conditions (e.g. [0100-0102]). In addition, Berry teaches probiotics play a role in the therapeutic effectiveness of certain immuno-modulatory cancer therapies including anti-PD-1 and ant CTLA-4 antibodies, including 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for treating cancer comprising administration of mucin, as taught by Johnson, and methods for treating cancer comprising administration of probiotic bacteria, with or without prebiotics such as inulin, thereby arriving at the claimed invention(s), because the therapeutic bacterial compositions induced an environmental shift that promoted favorable conditions for the growth of commensal microbes with sustained growth and positive health effects for the host, including an alteration in the microbiome of tumors at a distal site thereby contributing to the effectiveness of certain cancer therapies, as taught by Berry. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because the probiotic/prebiotic therapeutic 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. the use of mucin for treating cancer; and the use of Alistipes putredinis, Bacterioides massiliensis, Clostridium clostridioforme, with and/or without inulin, for treating cancer) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   


New Rejection: Claim Rejections - 35 USC § 103
14. Claims 12, 16, 30, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) and Berry et al. 2016 (US 2016/0193258) as applied to claims 5, 9, 11, and 33-35 above, and further in view of in view of Honda et al. 2016 (US 2016/0193257).
	Together, Johnson and Berry teach methods of treating cancer, including reducing tumors, comprising administering compositions comprising immunomodulatory bacteria, mucin and/or inulin, as set forth above.
	Therefore the difference between the prior art and the invention is evaluating the gut microbiome prior to treatment and/or further administering checkpoint inhibitors.
	However, Honda teaches similar methods for treating target diseases, including cancer, comprising administering compositions comprising immunomodulatory probiotic bacteria and inulin (e.g. [0039, 0047, 0124-0127, 0132]; also meeting limitations found in instant claim 9). Honda teaches oral administration ([0046, 0127]; also meeting limitations found in instant claim 33). Honda teaches evaluating the gut microbiome in order to predict a subject’s response to treatment (e.g. [0047]; meeting limitations found in instant claim 30). Honda teaches compositions may further comprise anti-TNF inhibitors such as infliximab (i.e. an anti-cancer agent and an immune checkpoint blocker; see [0042, 0106, 0126]; meeting limitations found in instant claims 11, 12, 16, 35, 36, and 38).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods for treating cancer, including reducing tumors, comprising administering compositions 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, the combination of prior art contains a “base” method of treating cancer; and Honda contains similar methods for treating cancer wherein the technique(s) of evaluating the gut microbiome and/or administering checkpoint regulators, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Honda would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
New Rejection: Claim Rejections - 35 USC § 103
15.  Claims 12-13, 16, 22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) and Berry et al. 2016 (US 2016/0193258) as applied to claims 5, 9, 11, and 33-35 above, and further in view of Hu-Lieskovan et al. 2015 (“Hu”; Improved antitumor activity of immunotherapy with BRAF and MEK inhibitors in BRAFV600E melanoma; Science Translational Medicine 7(279): 1-13). 
	Together, Johnson and Berry teach methods of treating cancer, including reducing tumors, comprising administering compositions comprising immunomodulatory bacteria, mucin and/or inulin, as set forth above.	
Therefore, the difference between the prior art and the invention is further administering immune checkpoint inhibitors, including BRAF and MEK inhibitors, and/or wherein the subject is V600E.
	However, Hu teaches combining immunotherapies for cancer results in improved antitumor activities with high response rates and durability of responses (e.g. see abstract; introduction; and page 9). Hu teaches administration of MEK inhibitors and BRAF inhibitors in V600E subjects yielded tumor regression (e.g. see abstract; and Figures 1 and 2; meeting limitations found in instant claims 12, 13, 16, 29, 22, 24 and 26-27). Hu teaches MEK inhibitors potentiate the antitumor effects in the melanoma cells and reduced toxicity associated with BRAF inhibitors (e.g. page 1, introduction; and page 4). Hu teaches the addition of the MEK inhibitor (trametinib) significantly improves the antitumor effect of the BRAF inhibitor (dabrafenib) and two modes of immunotherapy, ACT and PD1 blockade, via improved effector T cell homing to the 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for reducing tumors comprising administering compositions comprising mucin and probiotics, with methods for reducing tumors comprising administering compositions comprising immune checkpoint regulators, thereby arriving at the claimed invention, because both methods reduced tumor progression and combining equivalents known for the same purpose is prima facie obvious since the combination flows logically from their having been individually taught in the prior art; see MPEP 2144.06 and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because combining immunotherapies for cancer resulted in improved antitumor activities with high response rates and durability of responses, as taught by Hu and because probiotics played an important role in the therapeutic effectiveness of immunomodulatory cancer therapies by enhancing the activity of checkpoint inhibitors, as taught by Berry. Therefore, the combination leads to expected results because each element performs the same function as it does 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. treating cancer by administering mucin and/or probiotic bacteria and/or prebiotics; and treating cancer by administering immune checkpoint regulators) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

New Rejection: Claim Rejections - 35 USC § 103
16.  Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 2002 (US 2002/0142047), Berry 2016 (US 2016/0193258), and Hu-Lieskovan 2015 (Science Translational Medicine 7(279): 1-13), as applied to claims 5, 9, 11-13, 16, 22, 24, 26-27 and 33-35 above, and further in view of Johnson et al. 2015 (Impact of NRAS mutations for patients with advanced melanoma treated with immune therapies; Cancer Immunol Res 3(3):288-295). 
	Together, Johnson (2002), Berry, and Hu teach methods of treating cancer comprising administering compositions comprising immunomodulatory bacteria, mucin, inulin, and/or checkpoint inhibitors, as set forth above.
	Therefore the difference between the prior art and the invention is wherein the subject has been identified as having a NRAS mutation and/or wherein the subject was not responding well to anticancer agents.
	However, Johnson (2015) teaches that the advent of molecular genetics has enabled the classification of melanomas into clinically relevant subsets defined by the presence of specific driver mutations, including NRAS, BRAF and CKIT, each of which serves as a potential therapeutic target (e.g. page 2, introduction). Johnson teaches NRAS mutant melanoma is a distinct cohort of this disease with comprises 15-20% of all melanomas and confers a poor prognosis in part because no small molecule inhibitors have been approved that specifically target NRAS, although MEK inhibitors have demonstrated modest clinical activity (e.g. page 2, introduction). Johnson teaches more effective therapeutic strategies for NRAS mutant melanomas are urgently needed. Johnson teaches NRAS mutations impact clinical outcome for patients treated with immune therapies (e.g. page 3).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to apply the methods taught by Johnson (2002), Berry, and Hu to the subjects with NRAS mutations, which would be recognized as not responding well to other anticancer agents, thereby 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements were known in the art, as set forth above, and combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Conclusion
17. No claims are allowed.

18.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

19.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

21.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 19, 2021